*439MEMORANDUM **
Jowell Finley, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of defendants in Finley’s 42 U.S.C. § 1983 action alleging violations of his Eighth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment on Finley’s failureto-protect claim because Finley did not raise a triable issue as to whether defendants were deliberately indifferent to his safety where defendants twice notified their commanding officer of Finley’s concerns regarding an alleged threat from his cellmate. See Farmer v. Brennan, 511 U.S. 825, 837-39, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.